[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                            No. 08-12814                 APRIL 24, 2009
                      ________________________         THOMAS K. KAHN
                                                           CLERK
                   D. C. Docket No. 00-01334-MD-FAM

M.D. LEONARD J. KLAY, et al.,


                                                          Plaintiffs, et al.,



JEFFREY NORDELLA, M.D.,

                                                       Plaintiff-Appellant,

                                versus

ALL DEFENDANTS, et al,

                                                              Defendants,

BLUE CROSS AND BLUE SHIELD OF CALIFORNIA,
WELLPOINT HEALTH NETWORKS, INC.,


                                                  Defendants-Appellees.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (April 24, 2009)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

      Having reviewed the record and briefs of the parties and having heard oral

argument by the parties, we AFFIRM the judgment of the district court based upon

the well-reasoned Report and Recommendation of the magistrate judge, issued on

4 May 2006 and adopted by the district court on 21 August 2008.

      AFFIRMED.




                                        2